Title: From Abigail Smith Adams to Mercy Otis Warren, 5 September 1813
From: Adams, Abigail Smith
To: Warren, Mercy Otis



My Dear Madam
Quincy Sep’br 5th 1813

Your kind and Sympathetic Letter demands my thanks, and receives my gratitude. My own loss is not to be estimated by words—and can only be alleviated by the consoling beleif that my Dear Daughter is partakeing of that Life and immortality brought to light by him, who endured the cross; and is gone before to prepare a place; for those who Love him and keep his commandments.
Her patience Submission, and resignation have been a lesson to me, neither to murmur or Complain, but cheerfully to Resign her into the Hands of that Being, who gave her to me, and who certainly had the best right to remand her, gratefull to him, that her Sufferings were So Soon terminated.
She has left me a treasure, whose conduct upon this trying occasion, exemplifies her faith in the Religion of which She has been early in Life a public professor, and the precepts of which, its promises and rewards, are the Sources to which She resorts for comfort, deprived thus early in Life of a Parent who was devoted to her, and to whom She was attachd by the Strongest ties of fillial Love, duty and gratitude.
The President thanks you for your Sympathy with him. the precepts of Phylosophy may teach us to endure what the laws of the universe make necessary. it may infuse Stubborness but Religion alone can teach Submission and patience, as Johnson remarks
My dear Caroline has exprest a wish in unison with your own, and gratefully accepts your kind invitation to visit the Ancient Friend of her Mother, and of her GrandParents—and to manifest to you the Respect and veneration in which from her earliest years She has been instructed to hold the Partial Friend of her Mother—it would give me pleasure to accompany her, but I feel more wedded to home than ever, and could not leave the Bereved Father a prey to Solitude—
I beg leave to Substitute in my Room an other Granddaughter, a Good Girl lively and affectionate. She is very desirious of paying her respects to, and being noticed by a Lady So highly and So justly Respected as the venerated Friend of many Years, the long tried and Ancient Friend of her Grandparents. She is the Eldest Daughter of my Son Charles well known to You in early Life—
I regreet that mrs Adams, my Son Thomass wife, cannot have the long anticipated pleasure of visiting you with them, as She was prepared to do—when yesterday She was Summond to Boston to attend the funeral of her Sisters child—an Infant of a year old—Suddenly taken out of Life, by the Disease of the Season
In that warfare there is no distinction
I have not dear Madam received any late Letters from my Son in Russia—when any arrive which I cannot Communicate, it will be a double pleasure to know that my Friend will Share it with me.
Col Smith the Respected partner of my late Dear Daughter accompanies the Ladies, and will do himself the pleasure of waiting upon you—
be assured that I am what I ever have been—and ever Shall be your affectionate Friend
Abigail Adams